UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01766 Name of Registrant: Vanguard Wellesley Income Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30th Date of reporting period: December 31, 2014 Item 1: Schedule of Investments Vanguard Wellesley Income Fund Schedule of Investments As of December 31, 2014 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (12.1%) U.S. Government Securities (7.7%) 1 United States Treasury Note/Bond 1.500% 6/30/16 United States Treasury Note/Bond 0.500% 7/31/16 United States Treasury Note/Bond 0.875% 1/31/17 United States Treasury Note/Bond 1.000% 9/15/17 United States Treasury Note/Bond 0.750% 10/31/17 United States Treasury Note/Bond 0.625% 4/30/18 2 United States Treasury Note/Bond 1.375% 9/30/18 United States Treasury Note/Bond 1.750% 9/30/19 United States Treasury Note/Bond 2.250% 11/15/24 United States Treasury Note/Bond 2.875% 5/15/43 United States Treasury Note/Bond 3.625% 2/15/44 United States Treasury Note/Bond 3.375% 5/15/44 United States Treasury Note/Bond 3.125% 8/15/44 Agency Bonds and Notes (0.3%) 3 AID-Egypt 4.450% 9/15/15 Private Export Funding Corp. 2.250% 12/15/17 4 Tennessee Valley Authority 4.375% 6/15/15 4 Tennessee Valley Authority 4.625% 9/15/60 Conventional Mortgage-Backed Securities (3.8%) 5,6 Fannie Mae Pool 2.500% 3/1/271/1/29 5,6 Fannie Mae Pool 4.500% 10/1/291/1/45 5,6 Freddie Mac Gold Pool 4.000% 6/1/181/1/42 8 8 5,6 Freddie Mac Gold Pool 4.500% 4/1/251/1/44 5 Ginnie Mae I Pool 6.000% 6/15/317/15/35 79 87 5 Ginnie Mae I Pool 6.500% 4/15/329/15/38 Nonconventional Mortgage-Backed Securities (0.3%) 5,6 Fannie Mae REMICS 3.500% 4/25/31 5,6 Fannie Mae REMICS 4.000% 9/25/295/25/31 5,6 Freddie Mac REMICS 3.500% 3/15/31 5,6 Freddie Mac REMICS 4.000% 12/15/304/15/31 Total U.S. Government and Agency Obligations (Cost $4,719,739) Asset-Backed/Commercial Mortgage-Backed Securities (3.0%) 5 Ally Master Owner Trust Series 2012-4 1.720% 7/15/19 5 Ally Master Owner Trust Series 2012-5 1.540% 9/15/19 5 Ally Master Owner Trust Series 2014-5 1.600% 10/15/19 7 American Tower Trust I 1.551% 3/15/18 7 American Tower Trust I 3.070% 3/15/23 5 AmeriCredit Automobile Receivables Trust 2010-3 3.340% 4/8/16 5,7,8Apidos CDO 1.728% 4/17/26 5,7,8ARES CLO Ltd. 1.748% 4/17/26 5,7,8Atlas Senior Loan Fund Ltd. 1.796% 10/15/26 5,7,8Atlas Senior Loan Fund V Ltd. 1.796% 7/16/26 5,7 Avis Budget Rental Car Funding AESOP LLC 2010-5A 3.150% 3/20/17 5,7,8Babson CLO Ltd. 1.720% 7/20/25 5 Banc of America Commercial Mortgage Trust 2006-2 5.728% 5/10/45 5 Banc of America Commercial Mortgage Trust 2006-5 5.414% 9/10/47 5 Bear Stearns Commercial Mortgage Securities Trust 2006-PWR13 5.540% 9/11/41 5,7,8CECLO 2013-20A 144A 1.714% 1/25/26 5,7,8Cent CLO 1.721% 7/27/26 5,7,8Cent CLO 22 Ltd. 1.713% 11/7/26 5,7,8CIFC Funding Ltd. 1.731% 4/18/25 5 COMM 2006-C7 Mortgage Trust 5.756% 6/10/46 5 COMM 2012-CCRE2 Mortgage Trust 3.147% 8/15/45 5 Credit Suisse Commercial Mortgage Trust Series 2006-C4 5.467% 9/15/39 5,7,8Dryden Senior Loan Fund 1.581% 4/18/26 5,7 First Investors Auto Owner Trust 2013-2 1.230% 3/15/19 5,7 Ford Credit Floorplan Master Owner Trust A 2.090% 3/15/22 5 Ford Credit Floorplan Master Owner Trust A Series 2012-2 1.920% 1/15/19 5,7 Hilton USA Trust 2013-HLT 2.662% 11/5/30 5,7,8ING Investment Management Co. 1.731% 4/18/26 5 LB-UBS Commercial Mortgage Trust 2006-C4 5.833% 6/15/38 5,8 LB-UBS Commercial Mortgage Trust 2008-C1 6.154% 4/15/41 5,7,8Limerock CLO 1.731% 4/18/26 5,7,8Madison Park Funding XII Ltd. 1.681% 1/19/25 5,7,8Madison Park Funding XIII Ltd. 1.731% 7/20/26 5 Merrill Lynch Mortgage Trust 2006-C1 5.677% 5/12/39 5 Morgan Stanley Capital I Trust 2005-HQ6 4.989% 8/13/42 5,7 OBP Depositor LLC Trust 2010-OBP 4.646% 7/15/45 5,7,8OZLM VI Ltd. 1.778% 4/17/26 5 Santander Drive Auto Receivables Trust 2012-5 0.830% 12/15/16 5 Santander Drive Auto Receivables Trust 2013-2 2.570% 3/15/19 5 Santander Drive Auto Receivables Trust 2014-2 2.330% 11/15/19 7 SBA Tower Trust 2.898% 10/15/19 5,7,8Seneca Park CLO Ltd. 1.704% 7/17/26 5,7,8Shackleton CLO Ltd. 1.722% 7/17/26 5,7 Springleaf Funding Trust 2.410% 12/15/22 5,7 Springleaf Mortgage Loan Trust 2013-1A 2.310% 6/25/58 5,7,8SYMP 14-14AA2 144A 1.756% 7/14/26 5,7,8Thacher Park CLO 2014-1 1.705% 10/20/26 5 Utility Debt Securitization Authority Series 2013T 3.435% 12/15/25 5,7,8Voya CLO 2014-2 Ltd. 1.677% 7/17/26 5,7 Westlake Automobile Receivables Trust 0.970% 10/16/17 Total Asset-Backed/Commercial Mortgage-Backed Securities (Cost $1,208,007) Corporate Bonds (40.2%) Finance (15.9%) Banking (12.0%) American Express Co. 5.500% 9/12/16 American Express Co. 6.150% 8/28/17 American Express Credit Corp. 2.750% 9/15/15 American Express Credit Corp. 2.800% 9/19/16 American Express Credit Corp. 2.375% 3/24/17 American Express Credit Corp. 2.250% 8/15/19 Bank of America Corp. 3.625% 3/17/16 Bank of America Corp. 3.750% 7/12/16 Bank of America Corp. 5.625% 10/14/16 Bank of America Corp. 6.875% 4/25/18 Bank of America Corp. 5.650% 5/1/18 Bank of America Corp. 5.625% 7/1/20 Bank of America Corp. 5.875% 1/5/21 Bank of America Corp. 5.000% 5/13/21 Bank of America Corp. 3.300% 1/11/23 Bank of America Corp. 4.100% 7/24/23 Bank of America Corp. 4.125% 1/22/24 Bank of America Corp. 4.000% 4/1/24 Bank of America Corp. 6.110% 1/29/37 Bank of America Corp. 5.875% 2/7/42 Bank of America Corp. 5.000% 1/21/44 Bank of America Corp. 4.875% 4/1/44 Bank of Montreal 2.500% 1/11/17 Bank of Montreal 2.375% 1/25/19 Bank of New York Mellon Corp. 2.950% 6/18/15 Bank of New York Mellon Corp. 5.450% 5/15/19 Bank of Nova Scotia 3.400% 1/22/15 Bank of Nova Scotia 2.550% 1/12/17 Bank of Nova Scotia 2.800% 7/21/21 Bank One Corp. 7.750% 7/15/25 7 Barclays Bank plc 6.050% 12/4/17 Barclays Bank plc 2.500% 2/20/19 Barclays Bank plc 6.750% 5/22/19 Barclays Bank plc 5.125% 1/8/20 Barclays Bank plc 5.140% 10/14/20 Barclays Bank plc 3.750% 5/15/24 BB&T Corp. 1.600% 8/15/17 BB&T Corp. 5.250% 11/1/19 Bear Stearns Cos. LLC 7.250% 2/1/18 BNP Paribas SA 3.250% 3/11/15 BNP Paribas SA 2.400% 12/12/18 BNP Paribas SA 3.250% 3/3/23 BPCE SA 2.500% 12/10/18 BPCE SA 2.500% 7/15/19 BPCE SA 4.000% 4/15/24 7 BPCE SA 5.150% 7/21/24 Canadian Imperial Bank of Commerce 2.350% 12/11/15 Capital One Financial Corp. 2.150% 3/23/15 Capital One Financial Corp. 3.150% 7/15/16 Capital One Financial Corp. 4.750% 7/15/21 Capital One Financial Corp. 3.750% 4/24/24 Citigroup Inc. 6.010% 1/15/15 Citigroup Inc. 4.587% 12/15/15 Citigroup Inc. 3.953% 6/15/16 Citigroup Inc. 4.450% 1/10/17 Citigroup Inc. 6.125% 11/21/17 Citigroup Inc. 1.750% 5/1/18 Citigroup Inc. 6.125% 5/15/18 Citigroup Inc. 2.500% 9/26/18 Citigroup Inc. 2.550% 4/8/19 Citigroup Inc. 8.500% 5/22/19 Citigroup Inc. 2.500% 7/29/19 Citigroup Inc. 5.375% 8/9/20 Citigroup Inc. 4.500% 1/14/22 Citigroup Inc. 6.625% 6/15/32 Citigroup Inc. 6.000% 10/31/33 Citigroup Inc. 6.125% 8/25/36 Citigroup Inc. 8.125% 7/15/39 Citigroup Inc. 5.875% 1/30/42 Citigroup Inc. 4.950% 11/7/43 Citigroup Inc. 5.300% 5/6/44 Comerica Inc. 3.000% 9/16/15 Compass Bank 2.750% 9/29/19 7 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 3.200% 3/11/15 Cooperatieve Centrale Raiffeisen- Boerenleenbank BA 2.250% 1/14/19 7 Credit Agricole SA 3.500% 4/13/15 7 Credit Agricole SA 2.500% 4/15/19 Credit Suisse 3.500% 3/23/15 Credit Suisse 2.300% 5/28/19 Credit Suisse 5.300% 8/13/19 Credit Suisse 4.375% 8/5/20 Credit Suisse AG 3.000% 10/29/21 Credit Suisse AG 3.625% 9/9/24 Credit Suisse USA Inc. 4.875% 1/15/15 Deutsche Bank AG 3.450% 3/30/15 Deutsche Bank AG 2.500% 2/13/19 Deutsche Bank AG 3.700% 5/30/24 Fifth Third Bank 2.875% 10/1/21 Goldman Sachs Group Inc. 3.625% 2/7/16 Goldman Sachs Group Inc. 5.950% 1/18/18 Goldman Sachs Group Inc. 2.900% 7/19/18 Goldman Sachs Group Inc. 7.500% 2/15/19 Goldman Sachs Group Inc. 5.375% 3/15/20 Goldman Sachs Group Inc. 6.000% 6/15/20 Goldman Sachs Group Inc. 5.250% 7/27/21 Goldman Sachs Group Inc. 5.750% 1/24/22 Goldman Sachs Group Inc. 3.625% 1/22/23 Goldman Sachs Group Inc. 6.125% 2/15/33 Goldman Sachs Group Inc. 6.450% 5/1/36 Goldman Sachs Group Inc. 6.250% 2/1/41 Goldman Sachs Group Inc. 4.800% 7/8/44 7 HSBC Bank plc 3.500% 6/28/15 7 HSBC Bank plc 4.750% 1/19/21 HSBC Bank USA NA 5.875% 11/1/34 HSBC Holdings plc 4.000% 3/30/22 HSBC Holdings plc 7.625% 5/17/32 HSBC Holdings plc 6.500% 5/2/36 HSBC Holdings plc 6.100% 1/14/42 HSBC Holdings plc 5.250% 3/14/44 HSBC USA Inc. 1.625% 1/16/18 HSBC USA Inc. 3.500% 6/23/24 Huntington National Bank 2.200% 4/1/19 7 ING Bank NV 3.750% 3/7/17 JPMorgan Chase & Co. 2.000% 8/15/17 JPMorgan Chase & Co. 6.300% 4/23/19 JPMorgan Chase & Co. 4.625% 5/10/21 JPMorgan Chase & Co. 4.350% 8/15/21 JPMorgan Chase & Co. 4.500% 1/24/22 JPMorgan Chase & Co. 3.250% 9/23/22 JPMorgan Chase & Co. 3.375% 5/1/23 JPMorgan Chase & Co. 3.875% 2/1/24 JPMorgan Chase & Co. 4.125% 12/15/26 JPMorgan Chase & Co. 5.600% 7/15/41 JPMorgan Chase & Co. 5.400% 1/6/42 JPMorgan Chase & Co. 5.625% 8/16/43 7 Lloyds Bank plc 4.375% 1/12/15 Morgan Stanley 4.000% 7/24/15 Morgan Stanley 3.800% 4/29/16 Morgan Stanley 5.450% 1/9/17 Morgan Stanley 6.625% 4/1/18 Morgan Stanley 2.125% 4/25/18 Morgan Stanley 2.500% 1/24/19 Morgan Stanley 7.300% 5/13/19 Morgan Stanley 5.500% 7/24/20 Morgan Stanley 5.750% 1/25/21 Morgan Stanley 3.875% 4/29/24 Morgan Stanley 7.250% 4/1/32 National City Bank 5.800% 6/7/17 Northern Trust Corp. 3.450% 11/4/20 PNC Bank NA 5.250% 1/15/17 PNC Bank NA 3.300% 10/30/24 PNC Financial Services Group Inc. 3.900% 4/29/24 PNC Funding Corp. 4.250% 9/21/15 7 Standard Chartered plc 3.850% 4/27/15 State Street Corp. 5.375% 4/30/17 Svenska Handelsbanken AB 2.875% 4/4/17 Synchrony Financial 3.000% 8/15/19 UBS AG 3.875% 1/15/15 UBS AG 4.875% 8/4/20 US Bancorp 1.650% 5/15/17 US Bancorp 3.700% 1/30/24 Wachovia Corp. 5.750% 2/1/18 Wachovia Corp. 6.605% 10/1/25 Wells Fargo & Co. 3.625% 4/15/15 Wells Fargo & Co. 3.676% 6/15/16 Wells Fargo & Co. 2.625% 12/15/16 Wells Fargo & Co. 5.625% 12/11/17 Wells Fargo & Co. 3.000% 1/22/21 Wells Fargo & Co. 4.600% 4/1/21 Wells Fargo & Co. 3.500% 3/8/22 Wells Fargo & Co. 3.450% 2/13/23 Wells Fargo & Co. 4.480% 1/16/24 Wells Fargo & Co. 5.606% 1/15/44 Wells Fargo & Co. 4.650% 11/4/44 Brokerage (0.0%) Ameriprise Financial Inc. 5.300% 3/15/20 Finance Companies (1.1%) General Electric Capital Corp. 5.300% 2/11/21 General Electric Capital Corp. 4.650% 10/17/21 General Electric Capital Corp. 3.150% 9/7/22 General Electric Capital Corp. 3.100% 1/9/23 General Electric Capital Corp. 3.450% 5/15/24 General Electric Capital Corp. 6.750% 3/15/32 General Electric Capital Corp. 6.150% 8/7/37 General Electric Capital Corp. 5.875% 1/14/38 General Electric Capital Corp. 6.875% 1/10/39 Insurance (2.4%) ACE INA Holdings Inc. 2.600% 11/23/15 ACE INA Holdings Inc. 5.700% 2/15/17 ACE INA Holdings Inc. 5.900% 6/15/19 ACE INA Holdings Inc. 3.350% 5/15/24 Aetna Inc. 1.750% 5/15/17 American International Group Inc. 4.125% 2/15/24 Anthem Inc. 2.300% 7/15/18 Anthem Inc. 3.700% 8/15/21 Anthem Inc. 3.125% 5/15/22 Anthem Inc. 3.300% 1/15/23 Berkshire Hathaway Finance Corp. 5.400% 5/15/18 Cigna Corp. 2.750% 11/15/16 CNA Financial Corp. 3.950% 5/15/24 7 Five Corners Funding Trust 4.419% 11/15/23 Hartford Financial Services Group Inc. 5.500% 10/15/16 7 Liberty Mutual Group Inc. 4.250% 6/15/23 7 Liberty Mutual Insurance Co. 8.500% 5/15/25 Loews Corp. 2.625% 5/15/23 7 MassMutual Global Funding II 2.100% 8/2/18 7 MassMutual Global Funding II 2.350% 4/9/19 MetLife Inc. 1.903% 12/15/17 MetLife Inc. 3.600% 4/10/24 MetLife Inc. 4.125% 8/13/42 MetLife Inc. 4.875% 11/13/43 7 Metropolitan Life Global Funding I 2.000% 1/9/15 7 Metropolitan Life Global Funding I 1.500% 1/10/18 7 Metropolitan Life Global Funding I 1.875% 6/22/18 7 Metropolitan Life Insurance Co. 7.800% 11/1/25 7 New York Life Global Funding 1.650% 5/15/17 7 New York Life Insurance Co. 5.875% 5/15/33 Prudential Financial Inc. 4.750% 6/13/15 Prudential Financial Inc. 3.000% 5/12/16 Prudential Financial Inc. 4.500% 11/15/20 7 QBE Insurance Group Ltd. 2.400% 5/1/18 7 Teachers Insurance & Annuity Association of America 4.900% 9/15/44 Travelers Cos. Inc. 5.800% 5/15/18 Travelers Cos. Inc. 5.900% 6/2/19 UnitedHealth Group Inc. 6.000% 2/15/18 UnitedHealth Group Inc. 3.875% 10/15/20 UnitedHealth Group Inc. 2.875% 3/15/22 UnitedHealth Group Inc. 2.875% 3/15/23 UnitedHealth Group Inc. 6.625% 11/15/37 UnitedHealth Group Inc. 4.625% 11/15/41 UnitedHealth Group Inc. 4.250% 3/15/43 Real Estate Investment Trusts (0.4%) AvalonBay Communities Inc. 3.625% 10/1/20 Duke Realty LP 6.500% 1/15/18 HCP Inc. 6.000% 1/30/17 Liberty Property LP 6.625% 10/1/17 Realty Income Corp. 5.950% 9/15/16 Realty Income Corp. 5.750% 1/15/21 Simon Property Group LP 6.125% 5/30/18 Simon Property Group LP 4.375% 3/1/21 Simon Property Group LP 4.125% 12/1/21 7 WEA Finance LLC / Westfield UK & Europe Finance plc 1.750% 9/15/17 7 WEA Finance LLC / Westfield UK & Europe Finance plc 2.700% 9/17/19 Industrial (21.9%) Basic Industry (0.6%) BHP Billiton Finance USA Ltd. 3.850% 9/30/23 CF Industries Inc. 5.375% 3/15/44 EI du Pont de Nemours & Co. 2.750% 4/1/16 Monsanto Co. 4.700% 7/15/64 Monsanto Finance Canada Co. 5.500% 7/30/35 Rio Tinto Finance USA Ltd. 3.750% 9/20/21 Rio Tinto Finance USA plc 2.000% 3/22/17 Rio Tinto Finance USA plc 1.625% 8/21/17 Rio Tinto Finance USA plc 2.250% 12/14/18 Rio Tinto Finance USA plc 3.500% 3/22/22 Capital Goods (1.5%) 3M Co. 6.375% 2/15/28 Caterpillar Financial Services Corp. 2.750% 6/24/15 Caterpillar Financial Services Corp. 2.625% 3/1/23 Caterpillar Inc. 3.900% 5/27/21 Caterpillar Inc. 2.600% 6/26/22 Caterpillar Inc. 3.400% 5/15/24 Caterpillar Inc. 3.803% 8/15/42 Caterpillar Inc. 4.300% 5/15/44 Deere & Co. 4.375% 10/16/19 Dover Corp. 4.875% 10/15/15 Eaton Corp. 5.300% 3/15/17 Eaton Corp. 6.500% 6/1/25 General Dynamics Corp. 3.875% 7/15/21 General Electric Co. 2.700% 10/9/22 General Electric Co. 4.125% 10/9/42 Honeywell International Inc. 4.250% 3/1/21 Illinois Tool Works Inc. 3.500% 3/1/24 John Deere Capital Corp. 2.000% 1/13/17 John Deere Capital Corp. 3.350% 6/12/24 Lockheed Martin Corp. 2.125% 9/15/16 Parker-Hannifin Corp. 4.450% 11/21/44 Raytheon Co. 3.125% 10/15/20 7 Siemens Financieringsmaatschappij NV 5.750% 10/17/16 United Technologies Corp. 1.800% 6/1/17 United Technologies Corp. 4.500% 4/15/20 United Technologies Corp. 3.100% 6/1/22 United Technologies Corp. 4.500% 6/1/42 Communication (4.8%) 21st Century Fox America Inc. 4.500% 2/15/21 21st Century Fox America Inc. 4.000% 10/1/23 21st Century Fox America Inc. 6.200% 12/15/34 21st Century Fox America Inc. 6.150% 3/1/37 21st Century Fox America Inc. 6.650% 11/15/37 21st Century Fox America Inc. 6.150% 2/15/41 America Movil SAB de CV 3.125% 7/16/22 America Movil SAB de CV 6.125% 3/30/40 America Movil SAB de CV 4.375% 7/16/42 American Tower Corp. 3.450% 9/15/21 AT&T Inc. 2.500% 8/15/15 AT&T Inc. 2.950% 5/15/16 AT&T Inc. 1.400% 12/1/17 AT&T Inc. 2.300% 3/11/19 AT&T Inc. 3.875% 8/15/21 AT&T Inc. 3.000% 2/15/22 AT&T Inc. 6.500% 9/1/37 AT&T Inc. 6.300% 1/15/38 AT&T Inc. 6.400% 5/15/38 AT&T Inc. 6.550% 2/15/39 AT&T Inc. 5.350% 9/1/40 AT&T Inc. 5.550% 8/15/41 CBS Corp. 4.300% 2/15/21 Comcast Corp. 3.600% 3/1/24 Comcast Corp. 4.250% 1/15/33 Comcast Corp. 4.200% 8/15/34 Comcast Corp. 6.450% 3/15/37 Comcast Corp. 6.950% 8/15/37 Comcast Corp. 4.500% 1/15/43 Comcast Corp. 4.750% 3/1/44 7 COX Communications Inc. 5.875% 12/1/16 7 Cox Communications Inc. 4.800% 2/1/35 7 Deutsche Telekom International Finance BV 2.250% 3/6/17 Deutsche Telekom International Finance BV 8.750% 6/15/30 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 1.750% 1/15/18 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.200% 3/15/20 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.600% 2/15/21 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 5.000% 3/1/21 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.800% 3/15/22 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 4.450% 4/1/24 DIRECTV Holdings LLC / DIRECTV Financing Co. Inc. 3.950% 1/15/25 Discovery Communications LLC 5.625% 8/15/19 Discovery Communications LLC 5.050% 6/1/20 Discovery Communications LLC 3.250% 4/1/23 Grupo Televisa SAB 6.625% 1/15/40 Grupo Televisa SAB 5.000% 5/13/45 Michigan Bell Telephone Co. 7.850% 1/15/22 7 NBCUniversal Enterprise Inc. 1.662% 4/15/18 7 NBCUniversal Enterprise Inc. 1.974% 4/15/19 NBCUniversal Media LLC 4.375% 4/1/21 Orange SA 9.000% 3/1/31 7 SBA Tower Trust 2.933% 12/15/17 7 Sky plc 2.625% 9/16/19 7 Sky plc 3.750% 9/16/24 Time Warner Cable Inc. 5.850% 5/1/17 Time Warner Cable Inc. 6.550% 5/1/37 Time Warner Cable Inc. 7.300% 7/1/38 Time Warner Cable Inc. 6.750% 6/15/39 Time Warner Inc. 5.875% 11/15/16 Time Warner Inc. 4.750% 3/29/21 Time Warner Inc. 6.250% 3/29/41 Verizon Communications Inc. 3.450% 3/15/21 Verizon Communications Inc. 3.500% 11/1/21 Verizon Communications Inc. 6.400% 9/15/33 Verizon Communications Inc. 6.400% 2/15/38 Verizon Communications Inc. 4.750% 11/1/41 Verizon Communications Inc. 6.550% 9/15/43 Verizon New Jersey Inc. 8.000% 6/1/22 Verizon Virginia LLC 7.875% 1/15/22 Viacom Inc. 6.250% 4/30/16 Viacom Inc. 5.625% 9/15/19 Vodafone Group plc 1.250% 9/26/17 Vodafone Group plc 5.450% 6/10/19 Walt Disney Co. 4.125% 6/1/44 Consumer Cyclical (3.2%) 7 Alibaba Group Holding Ltd. 2.500% 11/28/19 Amazon.com Inc. 2.500% 11/29/22 Amazon.com Inc. 4.800% 12/5/34 Amazon.com Inc. 4.950% 12/5/44 7 American Honda Finance Corp. 2.500% 9/21/15 7 American Honda Finance Corp. 1.500% 9/11/17 7 American Honda Finance Corp. 1.600% 2/16/18 American Honda Finance Corp. 2.125% 10/10/18 AutoZone Inc. 4.000% 11/15/20 AutoZone Inc. 3.700% 4/15/22 AutoZone Inc. 3.125% 7/15/23 CVS Health Corp. 5.750% 6/1/17 CVS Health Corp. 2.750% 12/1/22 5,7 CVS Pass-Through Trust 5.926% 1/10/34 7 Daimler Finance North America LLC 3.000% 3/28/16 7 Daimler Finance North America LLC 2.625% 9/15/16 7 Daimler Finance North America LLC 2.250% 7/31/19 eBay Inc. 1.350% 7/15/17 Ford Motor Credit Co. LLC 2.375% 3/12/19 7 Harley-Davidson Financial Services Inc. 2.700% 3/15/17 Home Depot Inc. 4.400% 4/1/21 Home Depot Inc. 2.700% 4/1/23 Home Depot Inc. 3.750% 2/15/24 Home Depot Inc. 4.400% 3/15/45 7 Hyundai Capital America 1.625% 10/2/15 Johnson Controls Inc. 5.000% 3/30/20 Johnson Controls Inc. 3.750% 12/1/21 Lowe's Cos. Inc. 5.000% 10/15/15 Lowe's Cos. Inc. 2.125% 4/15/16 Lowe's Cos. Inc. 6.650% 9/15/37 Lowe's Cos. Inc. 5.800% 4/15/40 McDonald's Corp. 3.500% 7/15/20 McDonald's Corp. 2.625% 1/15/22 McDonald's Corp. 3.250% 6/10/24 7 Nissan Motor Acceptance Corp. 1.950% 9/12/17 7 Nissan Motor Acceptance Corp. 1.800% 3/15/18 7 Nissan Motor Acceptance Corp. 2.650% 9/26/18 PACCAR Financial Corp. 1.600% 3/15/17 Target Corp. 5.375% 5/1/17 Target Corp. 6.000% 1/15/18 Target Corp. 2.900% 1/15/22 Toyota Motor Credit Corp. 2.800% 1/11/16 Toyota Motor Credit Corp. 2.050% 1/12/17 Toyota Motor Credit Corp. 1.750% 5/22/17 Toyota Motor Credit Corp. 1.250% 10/5/17 7 Volkswagen Group of America Finance LLC 2.450% 11/20/19 7 Volkswagen International Finance NV 1.625% 3/22/15 Wal-Mart Stores Inc. 3.625% 7/8/20 Wal-Mart Stores Inc. 3.250% 10/25/20 Wal-Mart Stores Inc. 4.250% 4/15/21 Wal-Mart Stores Inc. 2.550% 4/11/23 Wal-Mart Stores Inc. 5.625% 4/15/41 Consumer Noncyclical (7.7%) AbbVie Inc. 1.750% 11/6/17 AbbVie Inc. 2.000% 11/6/18 Actavis Funding SCS 4.850% 6/15/44 Altria Group Inc. 4.750% 5/5/21 Altria Group Inc. 2.850% 8/9/22 Altria Group Inc. 4.500% 5/2/43 Amgen Inc. 2.300% 6/15/16 Amgen Inc. 3.625% 5/22/24 Amgen Inc. 5.150% 11/15/41 Anheuser-Busch InBev Worldwide Inc. 7.750% 1/15/19 Anheuser-Busch InBev Worldwide Inc. 6.875% 11/15/19 Anheuser-Busch InBev Worldwide Inc. 5.375% 1/15/20 Anheuser-Busch InBev Worldwide Inc. 4.375% 2/15/21 Anheuser-Busch InBev Worldwide Inc. 2.500% 7/15/22 Anheuser-Busch InBev Worldwide Inc. 3.750% 7/15/42 AstraZeneca plc 5.900% 9/15/17 AstraZeneca plc 1.950% 9/18/19 5,7,8Avery 2 1.754% 4/25/26 7 BAT International Finance plc 3.250% 6/7/22 Baxter International Inc. 2.400% 8/15/22 7 Bayer US Finance LLC 2.375% 10/8/19 7 Bayer US Finance LLC 3.000% 10/8/21 7 Bayer US Finance LLC 3.375% 10/8/24 Becton Dickinson & Co. 1.750% 11/8/16 Bestfoods 6.625% 4/15/28 Bristol-Myers Squibb Co. 3.250% 11/1/23 Cardinal Health Inc. 1.700% 3/15/18 Cardinal Health Inc. 2.400% 11/15/19 Cardinal Health Inc. 3.200% 3/15/23 Cardinal Health Inc. 3.500% 11/15/24 Cardinal Health Inc. 4.500% 11/15/44 7 Cargill Inc. 6.000% 11/27/17 7 Cargill Inc. 6.125% 9/15/36 7 Cargill Inc. 6.625% 9/15/37 Catholic Health Initiatives Colorado GO 1.600% 11/1/17 5 Catholic Health Initiatives Colorado GO 4.350% 11/1/42 Celgene Corp. 2.250% 5/15/19 Celgene Corp. 3.625% 5/15/24 Coca-Cola Co. 5.350% 11/15/17 Coca-Cola Enterprises Inc. 2.125% 9/15/15 Coca-Cola Enterprises Inc. 2.000% 8/19/16 Coca-Cola Enterprises Inc. 3.500% 9/15/20 Coca-Cola Enterprises Inc. 4.500% 9/1/21 Coca-Cola Femsa SAB de CV 2.375% 11/26/18 Coca-Cola Femsa SAB de CV 3.875% 11/26/23 Colgate-Palmolive Co. 2.950% 11/1/20 ConAgra Foods Inc. 1.900% 1/25/18 Diageo Capital plc 5.500% 9/30/16 Diageo Capital plc 2.625% 4/29/23 Diageo Investment Corp. 2.875% 5/11/22 Dignity Health 2.637% 11/1/19 Dignity Health 3.812% 11/1/24 Dr Pepper Snapple Group Inc. 2.900% 1/15/16 Dr Pepper Snapple Group Inc. 2.000% 1/15/20 Dr Pepper Snapple Group Inc. 2.700% 11/15/22 Eli Lilly & Co. 5.500% 3/15/27 Eli Lilly & Co. 4.650% 6/15/44 Express Scripts Holding Co. 2.650% 2/15/17 Express Scripts Holding Co. 2.250% 6/15/19 Express Scripts Holding Co. 4.750% 11/15/21 Express Scripts Holding Co. 3.500% 6/15/24 7 Forest Laboratories Inc. 4.875% 2/15/21 General Mills Inc. 5.650% 2/15/19 8 General Mills Inc. 6.390% 2/5/23 Gilead Sciences Inc. 3.700% 4/1/24 Gilead Sciences Inc. 3.500% 2/1/25 Gilead Sciences Inc. 4.500% 2/1/45 GlaxoSmithKline Capital Inc. 5.650% 5/15/18 GlaxoSmithKline Capital Inc. 2.800% 3/18/23 GlaxoSmithKline Capital Inc. 5.375% 4/15/34 GlaxoSmithKline Capital plc 1.500% 5/8/17 GlaxoSmithKline Capital plc 2.850% 5/8/22 7 Grupo Bimbo SAB de CV 3.875% 6/27/24 7 Heineken NV 1.400% 10/1/17 7 Heineken NV 2.750% 4/1/23 7 Heineken NV 4.000% 10/1/42 Johnson & Johnson 6.730% 11/15/23 Kaiser Foundation Hospitals 3.500% 4/1/22 Kaiser Foundation Hospitals 4.875% 4/1/42 Kimberly-Clark Corp. 6.250% 7/15/18 Kraft Foods Group Inc. 2.250% 6/5/17 Kraft Foods Group Inc. 3.500% 6/6/22 Kroger Co. 2.200% 1/15/17 Kroger Co. 3.300% 1/15/21 Kroger Co. 3.850% 8/1/23 McKesson Corp. 3.250% 3/1/16 McKesson Corp. 2.700% 12/15/22 McKesson Corp. 2.850% 3/15/23 McKesson Corp. 3.796% 3/15/24 Medtronic Inc. 1.375% 4/1/18 7 Medtronic Inc. 2.500% 3/15/20 7 Medtronic Inc. 3.150% 3/15/22 Medtronic Inc. 3.625% 3/15/24 7 Medtronic Inc. 3.500% 3/15/25 7 Medtronic Inc. 4.375% 3/15/35 7 Medtronic Inc. 4.625% 3/15/45 Memorial Sloan-Kettering Cancer Center New York GO 5.000% 7/1/42 Memorial Sloan-Kettering Cancer Center New York GO 4.125% 7/1/52 Merck & Co. Inc. 1.300% 5/18/18 Merck & Co. Inc. 3.875% 1/15/21 Merck & Co. Inc. 2.800% 5/18/23 Merck & Co. Inc. 4.150% 5/18/43 Merck Sharp & Dohme Corp. 5.000% 6/30/19 Molson Coors Brewing Co. 2.000% 5/1/17 Molson Coors Brewing Co. 3.500% 5/1/22 Molson Coors Brewing Co. 5.000% 5/1/42 Mondelez International Inc. 4.125% 2/9/16 Mondelez International Inc. 4.000% 2/1/24 Mondelez International Inc. 6.500% 2/9/40 Novartis Capital Corp. 3.400% 5/6/24 Partners Healthcare System Massachusetts GO 3.443% 7/1/21 PepsiCo Inc. 3.100% 1/15/15 PepsiCo Inc. 3.125% 11/1/20 PepsiCo Inc. 4.000% 3/5/42 Pfizer Inc. 6.200% 3/15/19 Pfizer Inc. 3.000% 6/15/23 Philip Morris International Inc. 4.500% 3/26/20 Philip Morris International Inc. 4.125% 5/17/21 Philip Morris International Inc. 2.500% 8/22/22 Philip Morris International Inc. 2.625% 3/6/23 Philip Morris International Inc. 3.875% 8/21/42 5 Procter & Gamble - ESOP 9.360% 1/1/21 Procter & Gamble Co. 6.450% 1/15/26 Procter & Gamble Co. 5.550% 3/5/37 7 Roche Holdings Inc. 6.000% 3/1/19 7 Roche Holdings Inc. 2.875% 9/29/21 7 SABMiller Holdings Inc. 2.450% 1/15/17 7 SABMiller Holdings Inc. 3.750% 1/15/22 7 SABMiller Holdings Inc. 4.950% 1/15/42 7 SABMiller plc 6.500% 7/15/18 Sanofi 4.000% 3/29/21 St. Jude Medical Inc. 2.500% 1/15/16 Sysco Corp. 3.000% 10/2/21 Sysco Corp. 3.500% 10/2/24 7 Tesco plc 5.500% 11/15/17 Thermo Fisher Scientific Inc. 3.200% 5/1/15 Thermo Fisher Scientific Inc. 3.200% 3/1/16 Thermo Fisher Scientific Inc. 1.850% 1/15/18 Tyson Foods Inc. 2.650% 8/15/19 Unilever Capital Corp. 4.250% 2/10/21 Wyeth LLC 5.950% 4/1/37 Zoetis Inc. 3.250% 2/1/23 Zoetis Inc. 4.700% 2/1/43 Energy (2.2%) 7 BG Energy Capital plc 2.875% 10/15/16 7 BG Energy Capital plc 4.000% 10/15/21 BP Capital Markets plc 3.200% 3/11/16 BP Capital Markets plc 2.248% 11/1/16 BP Capital Markets plc 4.750% 3/10/19 BP Capital Markets plc 4.500% 10/1/20 BP Capital Markets plc 4.742% 3/11/21 BP Capital Markets plc 3.245% 5/6/22 BP Capital Markets plc 2.500% 11/6/22 BP Capital Markets plc 3.994% 9/26/23 BP Capital Markets plc 3.814% 2/10/24 Chevron Corp. 3.191% 6/24/23 ConocoPhillips 7.000% 3/30/29 ConocoPhillips Canada Funding Co. I 5.625% 10/15/16 ConocoPhillips Co. 2.875% 11/15/21 ConocoPhillips Co. 3.350% 11/15/24 ConocoPhillips Co. 4.300% 11/15/44 Dominion Gas Holdings LLC 3.550% 11/1/23 Encana Corp. 6.500% 8/15/34 EOG Resources Inc. 5.625% 6/1/19 EOG Resources Inc. 2.625% 3/15/23 Halliburton Co. 3.500% 8/1/23 Nisource Finance Corp. 6.400% 3/15/18 Nisource Finance Corp. 4.800% 2/15/44 Occidental Petroleum Corp. 4.100% 2/1/21 Occidental Petroleum Corp. 2.700% 2/15/23 Phillips 66 4.875% 11/15/44 7 Schlumberger Investment SA 2.400% 8/1/22 Shell International Finance BV 4.375% 3/25/20 Shell International Finance BV 2.250% 1/6/23 Suncor Energy Inc. 3.600% 12/1/24 Suncor Energy Inc. 5.950% 12/1/34 Texaco Capital Inc. 8.625% 4/1/32 Total Capital International SA 1.550% 6/28/17 Total Capital International SA 2.700% 1/25/23 Total Capital International SA 3.750% 4/10/24 TransCanada PipeLines Ltd. 3.800% 10/1/20 TransCanada PipeLines Ltd. 2.500% 8/1/22 Other Industrial (0.2%) 7 Hutchison Whampoa Finance CI Ltd. 3.625% 10/31/24 7 Hutchison Whampoa International 09/19 Ltd. 5.750% 9/11/19 7 Hutchison Whampoa International 11 Ltd. 3.500% 1/13/17 5 Johns Hopkins University Maryland GO 4.083% 7/1/53 Technology (1.1%) Apple Inc. 2.850% 5/6/21 Apple Inc. 3.450% 5/6/24 Apple Inc. 3.850% 5/4/43 Apple Inc. 4.450% 5/6/44 Cisco Systems Inc. 4.450% 1/15/20 Cisco Systems Inc. 2.900% 3/4/21 EMC Corp. 1.875% 6/1/18 EMC Corp. 2.650% 6/1/20 EMC Corp. 3.375% 6/1/23 Intel Corp. 3.300% 10/1/21 International Business Machines Corp. 2.000% 1/5/16 International Business Machines Corp. 1.250% 2/6/17 International Business Machines Corp. 5.700% 9/14/17 International Business Machines Corp. 3.375% 8/1/23 International Business Machines Corp. 3.625% 2/12/24 International Business Machines Corp. 7.000% 10/30/25 Microsoft Corp. 3.000% 10/1/20 Microsoft Corp. 3.625% 12/15/23 Microsoft Corp. 4.500% 10/1/40 Oracle Corp. 5.000% 7/8/19 Oracle Corp. 6.125% 7/8/39 Transportation (0.6%) Burlington Northern Santa Fe LLC 3.050% 3/15/22 7 ERAC USA Finance LLC 6.375% 10/15/17 7 ERAC USA Finance LLC 2.350% 10/15/19 7 ERAC USA Finance LLC 4.500% 8/16/21 7 ERAC USA Finance LLC 3.300% 10/15/22 7 ERAC USA Finance LLC 5.625% 3/15/42 FedEx Corp. 2.625% 8/1/22 FedEx Corp. 2.700% 4/15/23 FedEx Corp. 4.900% 1/15/34 FedEx Corp. 3.875% 8/1/42 FedEx Corp. 5.100% 1/15/44 Ryder System Inc. 2.500% 3/1/18 United Parcel Service Inc. 2.450% 10/1/22 United Parcel Service Inc. 4.875% 11/15/40 Utilities (2.4%) Electric (2.4%) Alabama Power Co. 5.550% 2/1/17 Ameren Illinois Co. 2.700% 9/1/22 Baltimore Gas & Electric Co. 5.900% 10/1/16 Baltimore Gas & Electric Co. 2.800% 8/15/22 Berkshire Hathaway Energy Co. 6.500% 9/15/37 Consolidated Edison Co. of New York Inc. 6.300% 8/15/37 Dominion Resources Inc. 3.625% 12/1/24 Duke Energy Carolinas LLC 5.250% 1/15/18 Duke Energy Carolinas LLC 3.900% 6/15/21 Duke Energy Corp. 2.150% 11/15/16 Duke Energy Corp. 1.625% 8/15/17 Duke Energy Progress Inc. 2.800% 5/15/22 Duke Energy Progress Inc. 6.300% 4/1/38 Florida Power & Light Co. 6.200% 6/1/36 Florida Power & Light Co. 5.250% 2/1/41 Florida Power & Light Co. 4.125% 2/1/42 Georgia Power Co. 5.700% 6/1/17 Georgia Power Co. 4.300% 3/15/42 Mississippi Power Co. 4.250% 3/15/42 National Rural Utilities Cooperative Finance Corp. 3.050% 2/15/22 NSTAR LLC 4.500% 11/15/19 Oklahoma Gas & Electric Co. 6.500% 4/15/28 Oncor Electric Delivery Co. LLC 5.250% 9/30/40 Pacific Gas & Electric Co. 4.250% 5/15/21 Pacific Gas & Electric Co. 2.450% 8/15/22 Pacific Gas & Electric Co. 3.750% 8/15/42 PacifiCorp 2.950% 6/1/23 Potomac Electric Power Co. 6.500% 11/15/37 PPL Electric Utilities Corp. 2.500% 9/1/22 PPL Electric Utilities Corp. 6.250% 5/15/39 Progress Energy Inc. 3.150% 4/1/22 PSEG Power LLC 5.125% 4/15/20 Public Service Electric & Gas Co. 3.500% 8/15/20 Puget Sound Energy Inc. 4.434% 11/15/41 South Carolina Electric & Gas Co. 4.350% 2/1/42 Southern California Edison Co. 5.500% 8/15/18 Southern California Edison Co. 3.875% 6/1/21 Virginia Electric & Power Co. 5.950% 9/15/17 Wisconsin Electric Power Co. 5.700% 12/1/36 Total Corporate Bonds (Cost $15,208,867) Sovereign Bonds (U.S. Dollar-Denominated) (1.5%) 7 Abu Dhabi National Energy Co. 5.875% 10/27/16 7 CDP Financial Inc. 4.400% 11/25/19 7 Electricite de France SA 4.600% 1/27/20 7 Electricite de France SA 4.875% 1/22/44 5,7 Electricite de France SA 5.250% 1/29/49 5,7 Electricite de France SA 5.625% 12/29/49 7 Gazprom Neft OAO Via GPN Capital SA 4.375% 9/19/22 Korea Development Bank 2.500% 3/11/20 Korea Finance Corp. 2.875% 8/22/18 Oesterreichische Kontrollbank AG 4.500% 3/9/15 Province of New Brunswick 5.200% 2/21/17 Province of Ontario 4.400% 4/14/20 7 State Grid Overseas Investment 2014 Ltd. 2.750% 5/7/19 Statoil ASA 3.125% 8/17/17 Statoil ASA 5.250% 4/15/19 Statoil ASA 2.250% 11/8/19 Statoil ASA 2.900% 11/8/20 Statoil ASA 2.750% 11/10/21 Statoil ASA 2.450% 1/17/23 Statoil ASA 2.650% 1/15/24 Statoil ASA 3.700% 3/1/24 Statoil ASA 3.250% 11/10/24 7 Temasek Financial I Ltd. 2.375% 1/23/23 United Mexican States 3.500% 1/21/21 United Mexican States 3.600% 1/30/25 Total Sovereign Bonds (Cost $595,771) Taxable Municipal Bonds (3.0%) Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 6.263% 4/1/49 California GO 5.700% 11/1/21 California GO 7.550% 4/1/39 California GO 7.300% 10/1/39 California GO 7.625% 3/1/40 California GO 7.600% 11/1/40 Chicago IL Metropolitan Water Reclamation District GO 5.720% 12/1/38 Chicago IL O'Hare International Airport Revenue 6.845% 1/1/38 Chicago IL O'Hare International Airport Revenue 6.395% 1/1/40 Dallas TX Area Rapid Transit Revenue 5.999% 12/1/44 District of Columbia Income Tax Revenue 5.591% 12/1/34 Duke University North Carolina Revenue 5.850% 4/1/37 Georgia Municipal Electric Power Authority Revenue 6.637% 4/1/57 Houston TX GO 6.290% 3/1/32 Illinois GO 5.100% 6/1/33 Illinois Toll Highway Authority Revenue 6.184% 1/1/34 Los Angeles CA Department of Water & Power Revenue 6.008% 7/1/39 Los Angeles CA Department of Water & Power Revenue 6.574% 7/1/45 Los Angeles CA Unified School District GO 5.750% 7/1/34 Louisville & Jefferson County KY Metropolitan Sewer District Sewer & Drainage System Revenue 6.250% 5/15/43 Maryland Transportation Authority Facilities Projects Revenue 5.888% 7/1/43 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.715% 8/15/39 9 New Jersey Economic Development Authority Revenue (State Pension Funding) 7.425% 2/15/29 New Jersey Turnpike Authority Revenue 7.414% 1/1/40 New Jersey Turnpike Authority Revenue 7.102% 1/1/41 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.790% 6/15/41 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.882% 6/15/44 New York Metropolitan Transportation Authority Revenue 6.814% 11/15/40 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 7.336% 11/15/39 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 6.089% 11/15/40 New York State Thruway Authority Revenue 5.883% 4/1/30 North Texas Tollway Authority System Revenue 6.718% 1/1/49 Oregon Department of Transportation Highway User Tax Revenue 5.834% 11/15/34 10 Oregon School Boards Association GO 4.759% 6/30/28 Port Authority of New York & New Jersey Revenue 5.859% 12/1/24 Port Authority of New York & New Jersey Revenue 6.040% 12/1/29 Port Authority of New York & New Jersey Revenue 4.458% 10/1/62 President & Fellows of Harvard College Massachusetts GO 6.300% 10/1/37 Princeton University New Jersey GO 5.700% 3/1/39 San Antonio TX Electric & Gas Systems Revenue 5.985% 2/1/39 Texas Transportation Commission Revenue 5.178% 4/1/30 University of California Regents General Revenue 4.601% 5/15/31 University of California Regents Medical Center Revenue 6.548% 5/15/48 University of California Regents Medical Center Revenue 6.583% 5/15/49 University of California Revenue 5.770% 5/15/43 University of California Revenue 4.765% 5/15/44 Utah GO 3.289% 7/1/20 11 Wisconsin GO 5.700% 5/1/26 Total Taxable Municipal Bonds (Cost $997,909) Shares Common Stocks (37.5%) Consumer Discretionary (1.2%) McDonald's Corp. Thomson Reuters Corp. WPP plc Consumer Staples (5.5%) Kraft Foods Group Inc. Philip Morris International Inc. Procter & Gamble Co. Sysco Corp. Unilever NV British American Tobacco plc Altria Group Inc. Diageo plc ADR Coca-Cola Co. Kimberly-Clark Corp. PepsiCo Inc. Energy (4.4%) Chevron Corp. Exxon Mobil Corp. Royal Dutch Shell plc Class B Enbridge Inc. Suncor Energy Inc. ConocoPhillips Occidental Petroleum Corp. Phillips 66 Financials (5.8%) Wells Fargo & Co. JPMorgan Chase & Co. BlackRock Inc. M&T Bank Corp. MetLife Inc. National Bank of Canada Marsh & McLennan Cos. Inc. ACE Ltd. Health Care (6.3%) Merck & Co. Inc. Johnson & Johnson Pfizer Inc. Roche Holding AG Eli Lilly & Co. Bristol-Myers Squibb Co. AstraZeneca plc ADR Baxter International Inc. Industrials (4.0%) General Electric Co. Eaton Corp. plc United Parcel Service Inc. Class B Schneider Electric SE Lockheed Martin Corp. Waste Management Inc. Caterpillar Inc. Information Technology (5.0%) Microsoft Corp. Intel Corp. Analog Devices Inc. Cisco Systems Inc. Maxim Integrated Products Inc. Texas Instruments Inc. Materials (1.3%) EI du Pont de Nemours & Co. Dow Chemical Co. Nucor Corp. Telecommunication Services (1.7%) Verizon Communications Inc. BCE Inc. Utilities (2.3%) National Grid plc Xcel Energy Inc. Northeast Utilities Duke Energy Corp. Total Common Stocks (Cost $10,581,650) Face Maturity Amount Coupon Date ($000) Temporary Cash Investments (1.2%) Repurchase Agreements (0.2%) Bank of America Securities, LLC (Dated 12/31/14, Repurchase Value $19,600,000, collateralized by U.S. Treasury Note/Bond 1.375%-6.000%, 9/30/18-2/15/26, with a value of $19,992,000) 0.070% 1/2/15 Deutsche Bank Securities, Inc. (Dated 12/31/14, Repurchase Value $20,400,000, collateralized by Government National Mortgage Assn. 3.500%-5.492%, 9/20/43-4/20/60, with a value of $20,808,000) 0.120% 1/2/15 HSBC Bank USA (Dated 12/31/14, Repurchase Value $27,400,000, collateralized by Federal National Mortgage Assn. 3.500%-4.500%, 11/1/42-2/1/44, with a value of $27,953,000) 0.070% 1/2/15 RBC Capital Markets LLC (Dated 12/31/14, Repurchase Value $16,500,000, collateralized by U.S. Treasury Note/Bond 2.125%-3.000%, 12/31/15-11/15/44, with a value of $16,833,000) 0.070% 1/2/15 RBC Capital Markets LLC (Dated 12/31/14, Repurchase Value $9,600,000, collateralized by Federal National Mortgage Assn. 2.500%-4.000%, 12/1/20-2/1/41, with a value of $9,792,000) 0.080% 1/2/15 U.S. Government and Agency Obligations (1.0%) 4 Federal Home Loan Bank Discount Notes 0.080% 2/11/15 Total Temporary Cash Investments (Cost $493,462) Total Investments (98.5%) (Cost $33,805,405) Other Assets and Liabilities-Net (1.5%) 12 Net Assets (100%) 1 Securities with a value of $427,000 have been segregated as collateral for certain open To Be Announced (TBA) transactions. 2 Securities with a value of $737,000 have been segregated as collateral for open over-the-counter swap contracts. 3 U.S. government guaranteed. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 7 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2014, the aggregate value of these securities was $3,210,406,000, representing 8.0% of net assets. 8 Adjustable-rate security. 9 Scheduled principal and interest payments are guaranteed by National Public Finance Guarantee Corp. 10 Scheduled principal and interest payments are guaranteed by AMBAC (Ambac Assurance Corporation). 11 Scheduled principal and interest payments are guaranteed by AGM (Assured Guaranty Municipal Corporation). 12 Cash of $7,131,000 has been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GOGeneral Obligation Bond. REMICSReal Estate Mortgage Investment Conduits. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may be a seller of TBA transactions to reduce its exposure to the mortgage-backed securities market or in order to sell mortgage-backed securities it owns under delayed-delivery arrangements. When the fund is a buyer of TBA transactions, it maintains cash or short-term investments in an amount sufficient to meet the purchase price at the settlement date of the TBA transaction. The primary risk associated with TBA transactions is that a counterparty may default on its obligations. The fund mitigates its counterparty risk by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring its exposure to each counterparty. The fund may also enter into a Master Securities Forward Transaction Agreement (MSFTA) with certain counterparties and require them to transfer collateral as security for their performance. Under an MSFTA, upon a counterparty default (including bankruptcy), the fund may terminate any TBA transactions with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. D. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund's portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities). E. Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. F. Securities Lending: To earn additional income, the fund lends its securities to qualified institutional borrowers. Security loans are required to be secured at all times by collateral in an amount at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund further mitigates its counterparty risk by entering into securities lending transactions only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master securities lending agreements with its counterparties. The master securities lending agreements provide that, in the event of a counterpartys default (including bankruptcy), the fund may terminate any loans with that borrower, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund; however, such actions may be subject to legal proceedings. While collateral mitigates counterparty risk, in the absence of a default the fund may experience delays and costs in recovering the securities loaned. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability in the Statement of Net Assets for the return of the collateral, during the period the securities are on loan. Securities lending income represents fees charged to borrowers plus income earned on invested cash collateral, less expenses associated with the loan. The fund had no open security lending at December 31, 2014. G. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of December 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) U.S. Government and Agency Obligations   Asset-Backed/Commercial Mortgage-Backed Securities   Corporate Bonds   Sovereign Bonds   Taxable Municipal Bonds   Common Stocks  Temporary Cash Investments   Futures ContractsAssets 1 98   Futures ContractsLiabilities 1  Swap ContractsLiabilities   Total  1 Represents variation margin on the last day of the reporting period. H. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At December 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 5-Year U.S. Treasury Note March 2015 (5,525) (657,087) (1,038) 2-Year U.S. Treasury Note March 2015 2,096 458,173 (692) 10-Year U.S. Treasury Note March 2015 (2,361) (299,367) (83) (1,813) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. I. Swap Contracts: The fund invests in credit default swaps to adjust the overall credit risk of the fund or to actively overweight or underweight credit risk to a specific issuer or group of issuers. The fund may sell credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. The fund may purchase credit protection through credit default swaps to reduce credit exposure to a given issuer or issuers. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as an asset (liability) and as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk associated with all types of swaps is the possibility that a counterparty may default on its obligation to pay net amounts due to the fund. The fund's maximum amount subject to counterparty risk is the unrealized appreciation on the swap contract. The fund mitigates its counterparty risk by entering into swaps only with a diverse group of pre-qualified counterparties, monitoring their financial strength, entering into master netting arrangements with its counterparties, and requiring its counterparties to transfer collateral as security for their performance. In the event of a counterparty’s default (including bankruptcy), the fund may terminate any swap contracts with that counterparty, determine the net amount owed by either party in accordance with its master netting arrangements, and sell or retain any collateral held up to the net amount owed to the fund under the master netting arrangements. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has pledged. Any securities pledged as collateral for open contracts are noted in the Schedule of Investments. The value of collateral received or pledged is compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Over-the-Counter Credit Default Swaps Remaining Up-Front Periodic Premium Premium Unrealized Notional Received Received Appreciation Termination Amount (Paid) (Paid) (Depreciation) Reference Entity Date Counterparty 1 ($000) ($000) (%) ($000) Credit Protection Purchased General Mills Inc. 3/20/18 DBAG 25,000 580 (1.000) (121) The notional amount represents the maximum potential amount the fund could be required to pay as a seller of credit protection if the reference entity was subject to a credit event. 1 DBAG—Deutsche Bank AG. J. At December 31, 2014, the cost of investment securities for tax purposes was $33,919,224,000. Net unrealized appreciation of investment securities for tax purposes was $5,845,500,000, consisting of unrealized gains of $5,939,863,000 on securities that had risen in value since their purchase and $94,363,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD WELLESLEY INCOME FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 18, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WELLESLEY INCOME FUND By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 18, 2015 VANGUARD WELLESLEY INCOME FUND /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 18, 2015 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 22, 2014 see file Number 2-17620, Incorporated by Reference.
